IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00222-CV

LOCHRIDGE-PRIEST, INC.,
                                                            Appellant
v.

RONALD L. KROLL,
                                                            Appellee



                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2014-2453-4


                          MEMORANDUM OPINION


      Appellant, Lochridge-Priest, Inc., and Appellee, Ronald Kroll, filed a joint motion

to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2). The parties indicate that they have

reached a comprehensive settlement of their disputes. Dismissal of this appeal would

not prevent a party from seeking relief to which it would otherwise be entitled. The

motion is granted, and the appeal is dismissed.
                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Scoggins, and
       Judge Martha J. Trudo1
Motion granted; appeal dismissed
Opinion delivered and filed June 11, 2015
[CV06]




1 The Honorable Martha J. Trudo, Judge of the 264th District Court, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 74.003(a) (West 2013).


Lochridge-Priest, Inc. v. Kroll                                                                Page 2